Ex   Parte                                From The 402nd District            Court




                                                                                    in




Daniel Wayne Mclemore   19- |4-0oSl£w<                 od County,Texas




                                                         MX NCOURT OF APPEALS
                                                         Ifcr Couflof Appeals Ostrici




                    Petition For Time Extension




To The Honorable Twelfth (12) Court of Appeals:

      Nowcomes,Daniel Wayne Mclemore,hereafter known as the PETI

TIONER do present this PETITION         FOR A TIME EXTENSION and this

"PETITION" should be "GRANTED" based on the henceforth reasons,

the Petitioner shall direct the Honorable Said Court's attention

to the following:




      The Petitioner contends that he pled guilty in Cause No.22/0

01-2013 for the said offense of Attempted Capital Murder of a

Peace Officer/Fireman punishment was assessed at nineteen (19) years;
Cause No.22,oo2-2013 for the said offense of Attempted Capital

Murder of a Peace Officer/Fireman punishment was assessed at nine

                                  (1)
teen (19) years;'Cause No.22,003-2013 for the said offense of

^&e-fc^CQcJi885 S.W.         2d 641,645-646.             The Petitioner     con

tends that the Honorable Twelfth (12)                        Court of Appeals granted his

appellate counselor's Anders Brief,and informed the Petitioner

that he could file a PRO SE appellate brief on his own;



                                               III.


        The Petitioner contends               that    he   could     like to    exercise his

right to file a "PRO 'SE" appellate brief for the following Cause

Numbers:22,001-2013;22,002-2013,22,003-2013,22,004-2-13;and 22,005

-2013,however,the             Petitioner      could    not    file    an    effective or mean

ingful appeal because he lacked and was in want of the trial court's

records and documents               for    those said cause numbers.             The Petitioner

contends       that    when    he   states    the    trial    court's       records   and   docu

ments    for    the    said    cause      numbers     he   means     the    Statement of     Facts;

all motions that was filed;jury selection(VOIR DIRE),all witnesses'

statements(STATE & DEFENSE),medical reports,police offense report,

and ALL other records and documents                        that   the court deems as relevant
                                                (2)
to   the appeal.




                                    Relief


       The Petitioner humbly seeks and requests          this Honorable Court

to   "GRANT"   this Petition For A Time Extension by extending his

deadline until the end of next month(January 2016)            because he

could not file an effective and meaningful Pro'se brief without

the said trial court records and documents,therefore,along            with

extending :the deadline to file his Pro se appeal brief then order

the clerk of     the said District Court to prepare a copy of the said

requested trial court records and send that copy to the Petitioner



                                    Prayer

       The Petitioner prays       that this Honorable Twelfth (12) Court

of Appeals would please be lenient on him do to the fact he is a

layman of/in the law,and "GRANT" him the desired results that he

seeks,that would    be   in   the Best   Interest of JUSTICE.




                                         RESPECRFULLY   SUBMITTED,


                                         Mr.   Daniel Wayne Mclemore#1965778


                                         Dolph Briscoe Unit
                                         1459 West Highway 85
                                         Dilley,Texas 78017